Exhibit 10.1

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

 

Grantee: [Director Name]

 

You have been granted an award of Restricted Stock Units (an “Award”) under the
Entravision Communications Corporation (the “Company”) 2004 Equity Incentive
Plan, as amended (the “Plan”), with the following terms and conditions:

 

Grant Date:

 

 

 

Number of Restricted

Stock Units:

 

 

 

Vesting Schedule:

All of your Restricted Stock Units will vest in full on the earlier of: (x) May
31, 2019 or (y) the business day immediately preceding the date of the Company’s
2019 annual stockholders meeting, provided that you are a member of the Board of
Directors on either such date, as applicable.  Notwithstanding the foregoing, if
your service on the Board of Directors terminates as a result of death or
Disability prior to the vesting date, your Restricted Stock Units will become
fully vested on the date of such termination.  If you are a member of the Board
of Directors at the time of a Change of Control, your Restricted Stock Units
will vest as determined by the Compensation Committee of the Board of Directors
of the Company (the “Committee”) or otherwise as provided by Section 16(c) of
the Plan (provided, that, for purposes of Section 16(d) of the Plan and
notwithstanding anything therein, accelerated vesting of Restricted Stock Units
will be cut back as necessary to avoid the application of Section 280G of the
Code, if applicable, and neither you nor the Company will have any discretion to
elect other compensation to be cut back prior to cutting back any accelerated
vesting under this Award).  Upon any other termination of your service on the
Board of Directors prior to the vesting date, you will forfeit the Restricted
Stock Units.  

 

 

[Issuance of Shares:

As soon as practicable following the vesting date and in all events within 30
days following such date, the Company will issue in your name a number of Shares
equal to the number of vested Restricted Stock Units (and you will forfeit any
then-unvested Restricted Stock Units as of such date after accounting for any
accelerated vesting).]

 

 

[Issuance of Shares:

As soon as practicable following your “separation from service” with the Company
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance promulgated thereunder (“Section 409A”)) and within 30
days following such event, the Company will issue in your name a number of
Shares equal to the number of vested Restricted Stock Units (and you will
forfeit any then-unvested Restricted Stock Units as of such date after
accounting for any accelerated vesting).]  

 

 

 

--------------------------------------------------------------------------------

 

Transferability of

Restricted Shares:

By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies (including, without
limitation, the Company’s Insider Trading Policy) prohibit such sale.

 

 

Rights as Shareholder:

You will not be deemed for any purpose to be a stockholder of the Company with
respect to any of the Restricted Share Units unless and until Shares are issued
therefor upon vesting of the units.

 

 

Transferability of Award:

You may not transfer, assign, hypothecate, pledge or encumber this Award for any
reason, other than any transfer under your will or as required by intestate
laws.  Except for permitted transfers as described in the foregoing sentence,
any attempted transfer, assignment, hypothecation, pledge or encumbrance will be
null and void.  Your Restricted Stock Units are not subject to any offset for
any amounts that may be owed to the Company or otherwise.

 

 

Tax Withholding:

To the extent that the payment of the Restricted Stock Units results in income
to you for Federal, state or local income tax purposes, the Company will
withhold that number of Shares otherwise deliverable to you having an aggregate
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that the Company must withhold.  The value of any fractional
Share remaining shall be paid in cash.

 

 

 

2

--------------------------------------------------------------------------------

 

Miscellaneous:

The existence of this Award shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or prior preference stock senior to or
affecting the common stock or the rights thereof, or dissolution or liquidation
of the Company, or any sale or transfer of all or any part of the Company’s
assets or business or any other corporate act or proceeding, whether of a
similar character or otherwise.

This Award shall be interpreted by the Committee and any interpretation by the
Committee of the terms of this Award or the Plan and any determination made by
the Committee pursuant to this Award shall be final, binding and conclusive.

The issuance of Shares under this Award shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

This Award is not intended to provide for a deferral of compensation that would
be subject to Section 409A of the Code (“Section 409A”). If, notwithstanding the
parties’ intent in this regard, at the time of your termination of Service, you
are determined to be a “specified employee” as defined in Section 409A, and one
or more of the payments or benefits received or to be received by you pursuant
to the Restricted Stock Units would constitute deferred compensation subject to
Section 409A, no

such payment or benefit will be provided under the Restricted Stock Units until
the earliest of (A) the first payroll date which is six (6) months and one (1)
day after your “separation from service” for any reason, other than death (as
such term is used in Section 409A(a)(2) of the Code), (B) the date of your death
or (C) the effective date of a “change in the ownership or effective control” or
a “change in ownership of a substantial portion of the assets” of the Company
(as such terms are used in Section 409A(a)(2)(A)(v) of the Code). The provisions
of this section shall only apply to the extent required to avoid your incurrence
of any additional tax or interest under Section 409A or any regulations or U.S.
Department of the Treasury (“guidance promulgated thereunder.  The Company makes
no representation that these Restricted Stock Units are not subject to Section
409A nor makes any undertaking to preclude Section 409A from applying to these
Restricted Stock Units.  

 

This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan.  Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.  

 

3